Citation Nr: 0925023	
Decision Date: 07/02/09    Archive Date: 07/14/09

DOCKET NO.  05-03 832	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

Christina P. Swick, Associate Counsel




INTRODUCTION

The Veteran served on active duty from February 1962 to March 
1970.

This appeal to the Board of Veterans' Appeals (Board) is from 
a February 2004 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Atlanta (actually 
Decatur), Georgia.

In December 2006, the Board remanded this case to the RO - 
via the Appeals Management Center (AMC), for further 
development and consideration.  The AMC substantially 
complied with the Board's remand directives in further 
developing the claim.  See Stegall v. West, 11 Vet. App. 268 
(1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  But 
after considering the additional evidence obtained on remand, 
the AMC continued to deny service connection in an April 2009 
supplemental statement of the case (SSOC).  The AMC has since 
returned the case to the Board for further appellate 
consideration.


FINDINGS OF FACT

1.  The Veteran served in Vietnam and engaged in combat 
against enemy forces while there, and his alleged stressors 
concern his service in that capacity.

2.  There is disagreement over whether the Veteran has PTSD 
as a result of his combat experiences in Vietnam, but the 
evidence regarding this determinative issue is about equally 
probative for and against the claim.


CONCLUSION OF LAW

Resolving all reasonable doubt in his favor, the Veteran's 
PTSD was incurred in service.  38 U.S.C.A. §§ 1154, 1110, 
1131 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran claims that he developed PTSD as a result of his 
combat experiences in the Republic of Vietnam.  For the 
reasons and bases set forth below, the Board agrees and finds 
there is sufficient evidence supporting his claim.  

Generally speaking, service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Service connection requires:  (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

Service connection for PTSD, in particular, requires:  [1] a 
current medical diagnosis of the condition in accordance with 
38 C.F.R. § 4.125(a) (i.e., DSM-IV, presumed to include the 
adequacy of the PTSD symptomatology and the sufficiency of a 
claimed in-service stressor), [2] credible supporting 
evidence that the claimed in-service stressor(s) actually 
occurred, and [3] medical evidence of a causal relationship 
between current symptomatology and the specific claimed in-
service stressor(s).  See 38 C.F.R. § 3.304(f).

In adjudicating a claim for PTSD, the evidence necessary to 
establish the occurrence of a stressor during service varies 
depending on whether the Veteran "engaged in combat with the 
enemy."  Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  If it 
is shown through military citation or other appropriate 
evidence that a Veteran engaged in combat with the enemy, and 
the claimed stressors are related to combat, the Veteran's 
lay testimony regarding the reported stressors must be 
accepted as 


conclusive evidence of their actual occurrence, provided the 
testimony is found to be satisfactory, e.g., credible and 
"consistent with the circumstances, conditions, or hardships 
of such service."  No further developmental or corroborative 
evidence is necessary.  38 C.F.R. § 3.304(f)(1).  See also, 
more generally, 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 
3.304(d).

Conversely, if the Veteran did not engage in combat with the 
enemy, or he did engage in combat but the alleged in-service 
stressor is not combat related, his lay testimony, by itself, 
is insufficient to establish the occurrence of the alleged 
in-service stressor.  Instead, the record must contain 
credible supporting evidence that corroborates his testimony 
or statements.  Cohen v. Brown, 10 Vet. App. 128, 147 (1997).  
And this credible supporting evidence cannot consist solely 
of 
after-the-fact medical nexus evidence.  See Moreau v. Brown, 
9 Vet. App. 389, 395 (1996).

The Veteran claims to have experienced several traumatic 
events ("stressors") during his first tour in Vietnam, 
including mortar fire while stationed in Phu Loi, witnessing 
a young soldier die, and witnessing a U.S. soldier shooting 
another soldier in a civilian café.  The Veteran's service 
personnel records confirm that he was stationed in Vietnam 
from October 1965 to October 1966 and from April 1968 to 
March 1969.  He was a field artillery crewman during his 
first tour in Vietnam and an Air Traffic Control Tower 
Operator during his second tour.  He participated in the 
Vietnam Defense Campaign, Vietnam Counteroffensive Campaign, 
and the Vietnam Counteroffensive Phases II, IV, and V.  He 
received the Vietnam Service Medal and Vietnam Campaign 
Medal, neither of which denotes combat.  However, he 
submitted evidence that his unit, A Battery, 2nd Battalion, 
13th Artillery was hit by mortar rounds at the base camp in 
January 1966 with resulting casualties.  He claims that 
during that attack was when he witnessed the young soldier 
die. 



Resolving all reasonable doubt in his favor, the Veteran's 
military personnel records suggest he encountered combat 
situations during his first tour in Vietnam from October 1965 
to October 1966.  38 C.F.R. § 3.102.  VA's General Counsel 
has explained that the ordinary meaning of the phrase 
"engaged in combat with the enemy," as used in 38 U.S.C. § 
1154(b) [and the implementing regulation 38 C.F.R. § 3.304(d) 
and (f)(1)], requires the Veteran have participated in events 
constituting an actual fight or encounter with a military foe 
or hostile unit or instrumentality.  The issue of whether any 
particular set of circumstances constitutes engagement in 
combat with the enemy for purposes of sections 1154(b) and 
3.304(d) and (f)(1) must be resolved on a case-by-case basis.  
See VAOPGCPREC 12-99 (October 18, 1999).

Here, given the nature of the Veteran's military duties and 
responsibilities in Vietnam for such a relatively extended 
time, it is likely he encountered combat situations of the 
type defined above.  A stressor need not be corroborated in 
every detail.  Suozzi v. Brown, 10 Vet. App. 307, 311 (1997).  
Rather, the Veteran need only offer independent evidence of a 
stressful event that is sufficient to imply his personal 
exposure.  For example, in Pentecost v. Principi, 16 Vet. 
App. 124 (2002), the Court held that a Veteran need not 
corroborate his actual physical proximity to (or firsthand 
experience with), and personal participation in, rocket 
attacks while stationed in Vietnam.  Instead, the mere fact 
that his unit was stationed there when the attacks occurred 
is enough to presume he was subjected to the attacks.

So it is presumed the Veteran's combat stressors occurred, as 
alleged, especially seeing as though there is no persuasive 
evidence to the contrary.  Thus, no further developmental or 
corroborative evidence is needed to verify these claimed 
events.  38 C.F.R. § 3.304(f)(1).  Hence, resolution of this 
appeal turns on whether he has the required DSM-IV diagnosis 
of PTSD and, if he does, whether there is competent medical 
nexus evidence of record relating this diagnosis to his 
combat experiences in Vietnam.  See Watson v. Brown, 4 Vet. 
App. 309, 314 (1993) ("A determination of service connection 
requires a finding of the existence of a current disability 
and a determination of a relationship between that disability 
and an injury or a disease incurred in service.").  See, too, 
Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); 
D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); 
Hibbard v. West, 13 Vet. App. 546, 548 (2000); and 
Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).  On 
this determinative issue, there is probative evidence for and 
against the claim.  And in this circumstance, all reasonable 
doubt is resolved in the Veteran's favor and his claim 
granted.  38 C.F.R. § 3.102.  See also Alemany v. Brown, 9 
Vet. App. 518, 519 (1996).

After administering a mental status evaluation in July 2003, 
the examiner diagnosed chronic PTSD based on the Veteran's 
experiences during his first tour in Vietnam.  The examiner 
noted numerous stressful incidents during that initial tour 
in Vietnam as cause for this diagnosis.  The Veteran's 
outpatient treatment records also show counseling for PTSD 
through May 2004.  And again, according to the holding in 
Cohen, those diagnoses of PTSD presumably were in accordance 
with DSM-IV, both in terms of the adequacy and sufficiency of 
the stressors claimed.

Further concerning this, a "clear" diagnosis of PTSD is no 
longer required.  Rather, as mentioned, a diagnosis of PTSD 
need only be in accordance with 38 C.F.R. § 4.125(a), which 
simply mandates that, for VA purposes, all mental disorder 
diagnoses must conform to the fourth edition of the American 
Psychiatric Association's Diagnostic and Statistical Manual 
for Mental Disorders (DSM-IV).  See 38 C.F.R. § 3.304(f).

The Court has taken judicial notice of the mental health 
profession's adoption of the DSM-IV, as well as its more 
liberalizing standards to establish a diagnosis of PTSD.  The 
Court acknowledged the change from an objective "would evoke 
. . . in almost anyone" standard in assessing whether a 
stressor is sufficient to trigger PTSD to a subjective 
standard (e.g., whether a person's exposure to a traumatic 
event and response involved intense fear, helplessness, or 
horror).  Thus, as noted by the Court, a more susceptible 
person could have PTSD under the DSM-IV criteria given his or 
her exposure to a traumatic event that would not necessarily 
have the same effect on "almost everyone."  Cohen, 10 Vet. 
App. 128, 140-141 (1997).



The evidence against the claim primarily consist of the 
report of a rather recent February 2009 VA compensation 
examination, on remand.  The VA compensation examiner 
disagreed with the notion the Veteran has PTSD, so did not 
believe this diagnosis appropriate.  Although the examiner 
found the Veteran's reports of combat experiences in Vietnam 
credible, the examiner did not believe the Veteran had any 
symptoms indicative of PTSD and did not have symptoms meeting 
the [DSM-IV] criteria for this diagnosis.  Instead, the 
examiner diagnosed major depressive disorder and anxiety 
disorder, not otherwise specified (NOS).  And the examiner 
did not alternatively link either of these other diagnoses to 
the Veteran's military service - including especially to his 
combat experiences in Vietnam.  See Clemons v. Shinseki, 23 
Vet App 1 (2009) (wherein the Court held that claims for 
service connection for PTSD encompass claims for 
service connection for all psychiatric disabilities.  The 
scope of a mental health disability claim includes any mental 
disability that may reasonably be encompassed by the 
claimant's description of the claim, reported symptoms, and 
the other information of record).

Having said that, despite the February 2009 VA examiner's 
opinion to the contrary, the Veteran has been diagnosed with 
PTSD attributable to his combat service in Vietnam.  And for 
the reasons already explained, those traumatic experiences 
during his tour in Vietnam are presumed to have occurred.  So 
he has the required DSM-IV diagnosis and linkage to his 
military service, and especially to those combat experiences 
in Vietnam.  Therefore, when resolving all reasonable doubt 
in his favor, the Board finds that he has PTSD and that it 
was incurred in service.  See Ashley v. Brown, 6 Vet. App. 
52, 59 (1993), citing 38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102 (under the "benefit- of-the-doubt" rule, where there 
exists "an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter," the Veteran shall prevail upon 
the issue).  As such, the Board is granting the appeal of 
this claim.



There is one final point worth mentioning.  In light of the 
favorable outcome, there is no need to discuss whether VA has 
satisfied its duties to notify and assist the Veteran with 
this claim pursuant to the Veterans Claims Assistance Act 
(VCAA).  38 U.S.C.A. § 5100 et seq.  See also Bernard v. 
Brown, 4 Vet. App. 384, 393 (1993).  Even were the Board to 
assume for the sake of argument there has not been VCAA 
compliance, this is inconsequential because the Veteran is 
still receiving the requested benefit, regardless, so this 
ultimately would only at most amount to nonprejudicial, i.e., 
harmless error.  38 C.F.R. § 20.1102.


ORDER

The claim for service connection for PTSD is granted.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


